MEMORANDUM *
Bajlit Kaur (“Kaur”) challenges the Immigration Judge’s (“IJ”) adverse credibility finding and subsequent denial of her petition for asylum, withholding of removal and Convention Against Torture protection. We have jurisdiction under 8 U.S.C. § 1252(a) and we affirm.
Because the BIA streamlined this case, we review the IJ’s decision for substantial evidence. See Lanza v. Ashcroft, 389 F.3d 917, 925 (9th Cir.2004). The IJ articulated specific reasons to support her adverse credibility determination, emphasizing inconsistencies in each of the three acts of persecution that Kaur described. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). The pervasive contradictions and ambiguities in Kaur’s descrip*603tions go to the heart of her asylum claim, thus substantial evidence supports the IJ’s finding. See id. We do not address Kaur’s argument that the BIA erred in streamlining her appeal because she abandoned this claim by failing to provide any supporting authority. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).
Given that counsel who represented Kaur in the administrative proceedings has since been disbarred by this court, and new counsel has advised us that he is reviewing the record regarding possible translation inadequacies and ineffectiveness of counsel, we stay the mandate for 60 days to provide Kaur the opportunity to file with the BIA a motion to reopen.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.